     Case 2:19-cv-01400-TLN-CKD Document 19 Filed 06/02/20 Page 1 of 4

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JON S. ALLIN, State Bar No. 155069
     Supervising Deputy Attorney General
 3   MATTHEW ROSS WILSON, State Bar No. 236309
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7313
 6    Fax: (916) 324-5205
      E-mail: Matthew.Wilson@doj.ca.gov
 7   Attorneys for Defendants
     Garner and Mosby
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                    SACRAMENTO DIVISION
11

12

13   YOLANDA FORD, individually, and as a                2:19-CV-01400-TLN-CKD
     successor-in-interest to Decedent
14   BRANDON SMITH; B.S., individually and               STIPULATION TO SET ASIDE ENTRY
     as a successor in-interest to Decedent              OF DEFAULT; ORDER
15   BRANDON SMITH, by and through her
     Guardian ad Litem Keyanna Washington;
16   B.S.J., individually and as a successor-in-
     interest to Decedent BRANDON SMITH, by
17   and through his Guardian ad Litem
     Keyanna Washington; and I.S., individually
18   and as a successor-in-interest to Decedent
     BRANDON SMITH, by and through his
19   Guardian ad Litem Keyanna Washington,
20                                      Plaintiff,
21                v.
22
     CITY OF SACRAMENTO, a municipal
23   corporation; COUNTY of SACRAMENTO,
     a municipal corporation; ANGELLE
24   GARNER, individually; FNU MOSBY,
     individually; MARCUS FRANK,
25   individually; ELIZABETH
     ARMANDEREZ individually; and DOES 1-
26   100,
27                                   Defendants.
28
                                                     1
                                  Stipulation to Set Aside Entry of Default; Order (2:19-CV-01400-TLN-CKD)
     Case 2:19-cv-01400-TLN-CKD Document 19 Filed 06/02/20 Page 2 of 4

 1         Plaintiffs Ford, B.S., B.S.J., and I.S., and Defendants City of Sacramento, County of
 2   Sacramento, Garner, Mosby, Frank, and Armanderez hereby stipulate and request that the clerk’s
 3   entry of default as to Garner and Mosby, entered on February 21, 2020 (ECF No. 13), be set aside
 4   and vacated.
 5         Good cause exists to set aside the entry of default. First, the default was not willful. Service
 6   of the complaint upon Defendants Garner and Mosby was accepted on their behalf by staff at the
 7   headquarters of their employer, the California Department of Corrections and Rehabilitation
 8   (CDCR), on October 8, 2019. However, unknown to either Garner or Mosby, CDCR staff
 9   inadvertently failed to notify the Office of the Attorney General (OAG) of the lawsuit or forward
10   them the complaint so that the OAG could commence the defense of Garner and Mosby. This
11   oversight was only recently discovered, and thus defense counsel was not assigned until May 26,
12   2020. Secondly, Garner and Mosby believe they have a meritorious defense to this action in that
13   they dispute the key allegations made against them in the complaint and intend to assert statutory
14   and qualified immunities. Lastly, the Plaintiffs will not be prejudiced by setting aside the default.
15   This litigation is still in its early stages, Defendants have acted diligently upon learning of the
16   action, and the Plaintiffs do not oppose setting aside the default.
17         For these reasons, the parties hereby stipulate and request that the entry of default as to
18   Garner and Mosby be set aside and vacated. They further stipulate that Garner and Mosby will
19   file a responsive pleading within 21 days of the Court’s order regarding this stipulation.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                        2
                                       Stipulation to Set Aside Entry of Default; Order (2:19-CV-01400-TLN-CKD)
      Case 2:19-cv-01400-TLN-CKD Document 19 Filed 06/02/20 Page 3 of 4

 1   Dated: May 28, 2020                           LAW OFFICES OF JOHN L. BURRIS
 2
                                                   /s/ Benjamin Nisenbaum
 3
                                                   JOHN L. BURRIS
 4                                                 BENJAMIN NISENBAUM
                                                   JAMES COOK
 5                                                 Attorneys for Plaintiffs
 6

 7   Dated: May 29, 2020                           LONGYEAR & LAVRA, LLP
 8
                                                   /s/ Nicole M. Cahill
 9
                                                   VAN LONGYEAR
10                                                 NICOLE M. CAHILL
                                                   Attorneys for Defendants County of
11                                                 Sacramento and Armanderez
12

13   Dated: May 29, 2020                           SUSAN ALCALA WOOD
                                                   City Attorney
14

15                                                 /s/ Sean D. Richmond
16                                                 SEAN D. RICHMOND
                                                   Senior Deputy City Attorney
17                                                 Attorneys for Defendants City of Sacramento
                                                   and Frank
18

19   Dated: May 29, 2020                            XAVIER BECERRA
                                                    Attorney General of California
20                                                  JON S. ALLIN
                                                    Supervising Deputy Attorney General
21

22                                                  /s/ Matthew Ross Wilson
23                                                  MATTHEW ROSS WILSON
                                                    Deputy Attorney General
24                                                  Attorneys for Defendants
                                                    Garner and Mosby
25
     SA2020301381
26   34120059

27

28
                                               3
                               Stipulation to Set Aside Entry of Default; Order (2:19-CV-01400-TLN-CKD)
     Case 2:19-cv-01400-TLN-CKD Document 19 Filed 06/02/20 Page 4 of 4

 1                                                ORDER
 2        Good cause appearing, the parties’ stipulation to set aside the entry of default as to
 3   Defendants Garner and Mosby is GRANTED. Defendants Garner and Mosby are to file a
 4   responsive pleading within 21 days.
 5        IT IS SO ORDERED.
 6

 7   DATED: June 1, 2020
 8                                                              Troy L. Nunley
                                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
                                      Stipulation to Set Aside Entry of Default; Order (2:19-CV-01400-TLN-CKD)
